Citation Nr: 1419766	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shari Gordon, Associate Counsel 







INTRODUCTION

The Veteran had active service from August 1965 to January 1969.

This matter comes before the Board of Veteran's Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri that denied the Veteran's claim.  

In December 2012, the Board remanded the claims of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus for further evidentiary development.  

Following the completion of the development requested, the Appeals Management Center (AMC) continued its denial of the Veteran's claim of entitlement to service connection for tinnitus and issued a supplemental statement of the case (SSOC) in February 2013.  At the same time, in a February 2013 rating decision, the AMC granted service connection for bilateral hearing loss and assigned a non-compensable evaluation effective April 7, 2009.  As this represents a full grant of the benefit sought and the Veteran has not disagreed with the disability evaluation or effective date assigned, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  

In March 2014, the Veteran's representative submitted an Informal Hearing Presentation addressing the matter of entitlement to service connection for tinnitus.  
 
In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.




FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus had its onset in service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

As the Board is granting the claim of service connection for tinnitus, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, July 2009 and January 2013 VA examination reports reveal that the Veteran has been diagnosed as having tinnitus.  See 38 C.F.R. § 3.385.  Thus, current tinnitus has been demonstrated.

The Veteran contends that his current tinnitus is related to exposure to loud noises in service associated with the use of heavy equipment, such as dozers and snow plows.  He reported occupational noise exposure as maintenance and assembly line work.  He has not reported, and the evidence does not otherwise reflect, any other significant occupational or recreational noise exposure in the years since service.

The Veteran's DD 214 reflects that his military occupational specialty was a construction worker.  He is competent to report in-service noise exposure.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Moreover, there is nothing to explicitly contradict his report and it is generally consistent with the evidence of record and the circumstances of his service.  Therefore, his reports of in-service noise exposure are credible and in-service acoustic trauma is conceded.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types, and circumstances of his service, as shown by the evidence). 

In his April 2009 claim (VA Form 21-526), the Veteran reported that tinnitus had its onset in service.  He is competent to report tinnitus in service.  However, his report must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.

There is no evidence of any complaints of or treatment for tinnitus in the Veteran's service treatment records or in his June 1965 entrance and January 1969 separation examinations.  The June 1965 entrance examination only shows bilateral hearing loss for VA purposes.

There are conflicting medical opinions as to the etiology of the Veteran's current tinnitus.  The Board, therefore, must weigh the credibility and probative value of this evidence, and in so doing, may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 29-40 (1994).

The Veteran was diagnosed with bilateral hearing loss and tinnitus during a July 2009 VA examination.  Although the audiologist opined that, at the time, there was more evidence to suggest that the Veteran's hearing loss was not related to military service than there was to support the claim, he opined that the Veteran's tinnitus was as likely as not a symptom associated with the Veteran's hearing loss, and tinnitus was likely secondary to the same etiology that caused the hearing loss.  

An October 2012 private examination report also indicated that the Veteran's tinnitus is related to his military noise exposure.

On the other hand, the audiologist who conducted the January 2013 VA examination opined that the Veteran's pre-existing bilateral hearing loss most likely incurred a degree of shift due to exposure from working near heavy construction equipment.  Based upon such, a February 2013 rating decision granted service connection for bilateral hearing loss.  However, service connection for tinnitus was denied based upon the examiner's opinion that tinnitus is less likely than not a symptom associated with the Veteran's hearing loss, and is less likely than not caused by or a result of military exposure.  The examiner explained that the Veteran was asked on several occasions when he best recalled first hearing tinnitus and was unable to provide a time and association with noise, specifically stating that he was unsure.
The evidence is split as to whether tinnitus had its onset in service.  The VA audiologist's July 2009 and October 2012 private examiner's opinion note the Veteran's report of having tinnitus which began during military service as a result of military noise exposure.  The Veteran could not report the date of onset of tinnitus at the January 2013 VA examination, and this shows that the Veteran is not always a consistent historian.   Still the combination of the earlier reports and the suggestion that his tinnitus may be related to his service-connected hearing loss puts the evidence in equipoise.  Resolving all reasonable doubt in his favor, the Board concludes that the criteria for service connection for the currently diagnosed tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


